1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   JOSHUA COWLEY, on behalf of themselves )       Case No.: 1:19-cv-01472-NONE-JLT
     and all others similarly situated,     )
11                                          )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
                     Plaintiff,
12                                          )
             v.                             )       Pleading Amendment Deadline: 7/1/2020
13                                          )
     PRUDENTIAL SECURITY, INC.,             )       Discovery Deadlines:
14                                          )             Initial Disclosures: 3/16/2020
                     Defendant.
                                            )             Non-Expert: 12/31/2020
15
                                            )             Expert: 3/15/2021
16                                                        Mid-Discovery Status Conference:
                                                          6/30/2020 at 8:30 a.m.
17
                                                    Class Certification Motion Deadlines:
18                                                         Filing: 9/30/2020
19                                                         Opposition: 11/13/2020
                                                           Reply brief: 12/11/2020
20                                                         Hearing: 1/22/2021
21                                                  Conditional Certification FLSA Collection Motion
22                                                  Deadlines:
                                                           Filing: 5/29/2020
23                                                         Opposition: 6/26/2020
                                                           Reply brief: 7/10/2020
24                                                         Hearing: 8/18/2020
25
                                                    Pretrial Conference:
26                                                          3/21/2022 at 1:30 p.m., Courtroom 4

27   I.    Date of Scheduling Conference
28         February 20, 2020.


                                                1
1    II.      Appearances of Counsel

2             David Leimbach appeared on behalf of Plaintiff.

3             Chris Scheithauer appeared on behalf of Defendant.

4    III.     Pleading Amendment Deadline

5             Any requested pleading amendments are ordered to be filed, either through a stipulation or

6    motion to amend, no later than July 1, 2020.1

7    IV.      Discovery Plan and Cut-Off Date

8             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

9    on or before March 16, 2020.

10            The parties are ordered to complete all discovery pertaining to non-experts on or before

11   December 31, 2020 and all discovery pertaining to experts on or before March 15, 2021.

12            The parties are directed to disclose all expert witnesses, in writing, on or before January 15,

13   2021, and to disclose all rebuttal experts on or before February 15, 2021. The written designation of

14   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and

15   (C) and shall include all information required thereunder. Failure to designate experts in compliance

16   with this order may result in the Court excluding the testimony or other evidence offered through such

17   experts that are not disclosed pursuant to this order.

18            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

19   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

20   included in the designation. Failure to comply will result in the imposition of sanctions, which may

21   include striking the expert designation and preclusion of expert testimony.

22            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

23   disclosures and responses to discovery requests will be strictly enforced.

24            The Court sets a mid-discovery status conference on June 30, 2020, at 8:30 a.m. at 510 19th

25   Street, Bakersfield, California. Counsel SHALL file a Joint Mid-Discovery Status Conference Report

26   one week prior to the conference, and shall also lodge it via e-mail, in Word format, to

27
     1
28     Related to the argument that the plaintiff has a statute of limitations problem as to the PAGA claim, the Court reminded
     the plaintiff that if he fails to seek amendment before the deadline set here and later chooses to do so, he must
     demonstrate he meets the Rule 16 factors before the Court will consider any Rule 15 issues.

                                                                 2
1    JLTorders@caed.uscourts.gov. The joint statement SHALL outline the status of the matter, including

2    all discovery that has been completed as well as any impediments to completing the discovery within

3    the deadlines set forth in this order. Counsel may appear via teleconference by dialing (888) 557-8511

4    and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives

5    a written notice of the intent to appear telephonically no later than five court days before the noticed

6    hearing date.

7    V.     Pre-Trial Motion Schedule

8           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

9    than April 1, 2021 and heard on or before May 4, 2021. For these hearings, counsel may appear via

10   teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate

11   Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no

12   later than five court days before the noticed hearing date.

13          No motion to amend or stipulation to amend the case schedule will be entertained unless it is

14   filed at least one week before the first deadline the parties wish to extend. Likewise, no written

15   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

16   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

17   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

18   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

19   obligation of the moving party to arrange and originate the conference call to the court. To schedule

20   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

21   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

22   with respect to discovery disputes or the motion will be denied without prejudice and dropped from the

23   Court’s calendar.

24          All dispositive pre-trial motions shall be filed no later than May 17, 2021 and heard no later

25   than July 6, 2021. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

26   Local Rules 230 and 260.

27   ///

28   VI.    Motions for Summary Judgment or Summary Adjudication


                                                        3
1             At least 21 days before filing a motion for summary judgment or motion for summary

2    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

3    to be raised in the motion.

4             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

5    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

6    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

7    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

8    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

9             The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

10   statement of undisputed facts at least five days before the conference. The finalized joint statement of

11   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

12   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

13   statement of undisputed facts.

14            In the notice of motion the moving party SHALL certify that the parties have met and conferred

15   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

16   comply may result in the motion being stricken.

17   VII.     Motion for class certification

18            The motion for class certification, shall be filed no later than September 30, 2020. The

19   opposition shall be filed no later November 13, 2020 and the reply by December 11, 2020. The

20   hearing will be no later than January 22, 2021. If the plaintiff files the motion sooner, the intervals for

21   opposing and reply briefs set forth shall be preserved. Neither the motion nor the opposition SHALL

22   exceed 30 pages, exclusive of evidence and evidentiary objections, unless leave is granted by the Court

23   prior to the filing. Any reply SHALL NOT exceed 15 pages, exclusive of evidentiary objections.

24            Any objections to the evidence SHALL be filed at the same time as the opposition (for

25   Defendant) and the reply (for Plaintiff).2 A hard-copy, courtesy copy of all filings related to the

26   class motion SHALL be sent via overnight mail at the same time the filing is submitted. All of the

27
28           2
               No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence, the
     evidence will not be considered.

                                                                 4
1    pages of evidence in the hard copy SHALL be numbered, tabbed and indexed.

2    VIII. Motion for conditional certification FLSA collection

3             The motion for class certification, shall be filed no later than May 29, 2020. The opposition

4    shall be filed no later June 26, 2020 and the reply by July 10, 2020. The hearing will be no later than

5    August 18, 2020. If the plaintiff files the motion sooner, the intervals for opposing and reply briefs set

6    forth shall be preserved. Neither the motion nor the opposition SHALL exceed 30 pages, exclusive of

7    evidence and evidentiary objections, unless leave is granted by the Court prior to the filing. Any reply

8    SHALL NOT exceed 15 pages, exclusive of evidentiary objections.

9             Any objections to the evidence SHALL be filed at the same time as the opposition (for

10   Defendant) and the reply (for Plaintiff).3 A hard-copy, courtesy copy of all filings related to the

11   class motion SHALL be sent via overnight mail at the same time the filing is submitted. The pages

12   of evidence in the hard copy SHALL be numbered, tabbed and indexed.

13   IX.      Pre-Trial Conference Date

14            March 21, 2022 at 1:30 p.m. in Courtroom 4.

15            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

16   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

17   directly to the assigned district judge’s chambers by email. Counsel SHALL consult the docket to

18   determine the identity of the assigned district judge, if any.

19            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

20   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial

21   conference. The Court will insist upon strict compliance with those rules. In addition to the matters

22   set forth in the Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to

23   be used by the Court to explain the nature of the case to the jury during voir dire.

24   X.       Settlement Conference

25            If the parties believe the matter is in a settlement posture, the parties may submit a joint written

26   request for a settlement conference, at which time a conference will be set with the Court.

27
28           3
               No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence, the
     evidence will not be considered.

                                                                 5
1    XI.      Compliance with Federal Procedure

2             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

3    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

4    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

5    handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

6    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

7    XII.     Effect of this Order

8             The foregoing order represents the best estimate of the court and counsel as to the agenda most

9    suitable to dispose of this case. If the parties determine at any time that the schedule outlined in this

10   order cannot be met, counsel are ordered to notify the court immediately of that fact so that adjustments

11   may be made, either by stipulation or by subsequent status conference.

12            The dates set in this order are firm and will not be modified absent a showing of good

13   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

14   contained herein will not be considered unless they are accompanied by affidavits or declarations,

15   and where appropriate attached exhibits, which establish good cause for granting the relief

16   requested.

17            Failure to comply with this order may result in the imposition of sanctions.

18
19   IT IS SO ORDERED.

20         Dated:   February 21, 2020                           /s/ Jennifer L. Thurston
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28


                                                         6
